DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

2.	Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11259099.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they contain the common subject matter in instant application, see table below:

Instant Application
11,259,099
Claim 1.    A method, comprising: storing, by a host system, a first association between a first plurality of sensors and a first transmission destination, and a second association between a second plurality of sensors and a second transmission destination, the first plurality of sensors and the second plurality of sensors installed at a monitored location; and based on the first association and the second association, transmitting, by the host system, a first plurality of sensor channels of data corresponding to the first plurality of sensors to the first transmission destination, and a second plurality of sensor channels of data corresponding to the second plurality of sensors to the second transmission destination, wherein each of the first plurality of sensor channels of data and the second plurality of sensor channels of data includes a series of data values.
A method, comprising: receiving, by a host system from a configuration station via an electronic network, a first selection of one or more sensors for association with a first transmission destination, and a second selection of one or more sensors for association with a second transmission destination, the one or more sensors of the first selection and the one or more sensors of the second selection installed at a monitored location; storing, by the host system, a first association between the first selection of one or more sensors and the first transmission destination, and a second association between the second selection of one or more sensors and the second transmission destination; and based on the first association and the second association, transmitting, by the host system, first sensor information generated by measurements from the one or more sensors of the first selection to the first transmission destination and transmitting, by the host system, second sensor information generated by measurements from the one or more sensors of the second selection to the second transmission destination.


Claims 2-21 of instant application claims the obvious feature of patented case which clearly anticipated by the patented case and therefore, they claim the similar and common subject matter as disclosed in the patented case. 

Conclusion

3.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Adnan Mirza whose telephone number is (571)-272-3885.

4.	The examiner can normally be reached on Monday to Friday during normal business hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571)-272-5863. The fax for this group is (703)-746-7239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for un published applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/ADNAN M MIRZA/Primary Examiner, Art Unit 2443